DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 13, 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al. (“Kumar”) (US 20150109902 A1).

Regarding claim 1, Kumar teaches
A method of forwarding a packet, comprising: 
assigning, by a Provider Edge (PE) device [Figure 1 ingress PE 14], a private network application identifier to a received Internet Protocol (IP) packet [¶0052, ingress PE pushes application label 54a in the packet 70 received as IPv6, ¶0045 application label is a VPN label]; 
and sending, by the PE device, a Multi-Protocol Label Switching (MPLS) packet generated based on the IP packet [¶0052-57, packet encapsulated and sent as MPLS packet, ¶0019 packets forwarded through network by ingress routers according to MPLS], wherein the private network [¶0038 VPN application label encapsulated in extension header 76 thus considered extension label, see also ¶0041-45, ¶0052-57 application labels “underlying” extension labels thus considered carried in extension label].

Regarding claim 3, Kumar teaches:
The method according to claim 1, wherein the extension label comprises: a third sub-label for carrying the private network application identifier [¶0041-45, ¶0052, VPN application label being the repair label 56 associated with extension label 76 considered the third sub-label], a second sub-label for indicating that the third sub-label carries a private network application identifier [¶0050-57, rerouted flag 88 in Figure 7 considered second sub-label, this is used later for indicating repair label i.e. VPN label being the application label is to be used i.e. is carried, and ¶0041-45 this flag indicated by extension header], and a first sub-label for indicating that the second sub-label is an extension-purpose label [¶0054 protected flag 86’ Figure 7 considered a first sub-label indicating an extension label with backup information i.e. backup repair VPN label and route information in extension label , see ¶0056-57 where protected flag is first checked to determine if extension label holds information for repair / backup routing, ¶0041-45 associated flag sets indicated in extension header].

Regarding claim 4, Kumar teaches:
The method according claim 1, wherein the extension label further carries information of a Virtual Private Network (VPN) to which the IP packet belongs [¶0041-45, ¶0052, ingress PE pushes application label 54a in the packet 70 received as IPv6, ¶0045 application label is a VPN label, examiner notes that the application identifier should be further defined in the claims to properly distinguish it from a generic identifier or tag related to a service or VPN in the prior art].

Regarding claim 13, Kumar teaches:
An apparatus for forwarding a packet, the apparatus being applied to Provider Edge (PE) device, comprising: a non-transitory machine-readable storage medium storing machine-executable instructions; [Figure 1 shows ingress 14 PE ¶0030 considered to comprise the components as is known in PE routing devices for performing the disclosed tasks] assign a private network application identifier to a received Internet Protocol (IP) packet [¶0052-57, ingress PE pushes application label 54a in the packet 70 received as IPv6, ¶0045 application label is a VPN label]; and send a Multi-Protocol Label Switching (MPLS) packet generated based on the IP packet [¶0052-57, packet encapsulated and sent as MPLS packet, ¶0019 packets forwarded through network by ingress routers according to MPLS], wherein the private network application identifier is carried in an extension label of the MPLS packet [¶0038 VPN application label encapsulated in extension header 76 thus considered extension label, see also ¶0041-45, ¶0052-57 application labels “underlying” extension labels thus considered carried in extension label].

Regarding claim 16, Kumar teaches:
The apparatus according to claim 13, wherein the extension label comprises: a third sub-label for carrying the private network application identifier [¶0045-52, VPN application label being the repair label in extension label considered the third sub-label], a second sub-label for indicating that the third sub-label carries a private network application identifier [¶0050-56, rerouted flag 88 in Figure 7 considered second sub-label, this is used later for indicating repair label i.e. VPN label being the application label is to be used i.e. is carried, and ¶0041-45 this flag indicated by extension header], and a first sub-label for indicating that the second sub-label is an extension-purpose label [¶0054 protected flag 86’ Figure 7 considered a first sub-label indicating an extension label with backup information i.e. backup repair VPN label and route information in extension label , see ¶0056-57 where protected flag is first checked to determine if extension label holds information for repair / backup routing, ¶0041-45 associated flag sets indicated in extension header].

Regarding claim 17, Kumar teaches:
The apparatus according to claim 13, wherein the extension label further carries information of a Virtual Private Network (VPN) to which the IP packet belongs [¶0052, ingress PE pushes application label 54a in the packet 70 received as IPv6, ¶0045 application label is a VPN label].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (“Kumar”) (US 20150109902 A1) in view of Fingerhut et al. (“Fingerhut”) (US 20140122791 A1).

Regarding claim 2, Kumar teaches:
The method according to claim 1, wherein assigning the private network application identifier to the received IP packet comprises: 
configuring, by the PE device, a forwarding entry for a private network application, wherein the forwarding entry comprises a private network application identifier indicating the private network application and packet features of an IP packet belonging to the private network application [¶0047, SFID entry created at ingress node 14, specifying packet features for an IP packet, and labels for VPN, these being packet features see ¶0050]; 
[¶0051-52, labels pushed based on entry].
Kumar teaches a FIB but not expressly ACL however Fingerhut teaches ACL [¶0044-45, ¶0102-110 ACL used to match packet for forwarding and assign labels]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar such that an ACL is used for creating entries and routing packets. Kumar already teaches using a FBI but does not teach ACL however it would have been obvious to one of ordinary skill in the art as it is a combination of prior art techniques according to known methods to implement the above tasks using ACL as in Fingerhut who teaches to classify incoming packets and associate a label that should be used ¶0044-45.

Regarding claim 14, Kumar teaches:
The apparatus according to claim 13, wherein when assigning the private network application identifier to the received IP packet, the processor is caused by the machine-executable instructions to: configure a forwarding entry for a private network application, wherein the forwarding entry comprises a private network application identifier indicating the private network application and packet features of an IP packet belonging to the private network application [¶0047, SFID entry created at ingress node 14, specifying packet features for an IP packet, and labels for VPN, these being packet features see ¶0050]; and assign the private network application identifier in the forwarding entry to the IP packet when packet features of the received IP packet are matched with the forwarding entry [¶0051-52, labels pushed based on entry].
Kumar teaches a FIB but not expressly ACL however Fingerhut teaches ACL [¶0044-45, ¶0102-110 ACL used to match packet for forwarding and assign labels].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar such that an ACL is used for creating entries and routing packets. Kumar already teaches using a FBI but does not teach ACL however it would have been obvious to one of ordinary skill in the art as it is a combination of prior art techniques according to known methods to .


Claim 5-6, 15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong (US 20070165530 A1) in view of Kumar et al. (“Kumar”) (US 20150109902 A1).

Regarding claim 5, Dong teaches:
A method of forwarding a packet, comprising: receiving, by a Provider (P) device [Figure 3 teaches core device of MPLS network], a Multi-Protocol Label Switching (MPLS) packet with a private network application identifier carried from a Provider Edge (PE) device [¶0037 receive MPLS packet from PE router, comprising management tag indicating specific service, ¶0024 management tag based on private network thus private network application identifier]; and identifying, by the P device, a private network application to which the MPLS packet belongs based on the private network application identifier [¶0037-39 identifies application].
Dong teaches application label but does not expressly teach an extension label however Kumar teaches an extension label [¶0038 VPN application label encapsulated in extension header 76 thus considered extension label, see also ¶0041-45, ¶0052 application labels “underlying” extension labels thus considered carried in extension label]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dong such that an extension header or label in MPLS is used for carrying identification information. Dong teaches appending a tag but does not expressly teach an extension header however it would have been obvious to one of ordinary skill in the art to use an extension header as in Kumar who teaches extension headers are commonly used in packet switching for conveying additional information such as backup information ¶0005, ¶0014

Regarding claim 6, Dong-Kumar teaches:
[Dong, management tag is the third sub-label ¶0037-39], and identifying, by the P device, the private network application to which the MPLS packet belongs based on a label value of the third sub-label when determining that the third sub-label carries a private network application identifier [¶0037-39 Dong determines third sub-label is the management tag to identify service of private network application considered private network application identifier and considered identifying that the third sub-label carries i.e. indicates the management tag indicating the service].
Dong teaches a third sub-label but does not teach a first or second sub sub-label however Kumar teaches a second sub-label for indicating that the third sub-label carries a private network application identifier [¶0050-56, rerouted flag 88 in Figure 7 considered second sub-label, this is used later for indicating repair label i.e. VPN label being the application label is to be used i.e. is carried, and ¶0041-45 this flag indicated by extension header], and a first sub-label for indicating that the second sub-label is an extension-purpose label [¶0054 protected flag 86’ Figure 7 considered a first sub-label indicating an extension label with backup information i.e. backup repair VPN application label and route information in extension label , see ¶0056 where protected flag is first checked to determine if extension label holds information for repair / backup routing, ¶0041-45 associated flag sets indicated in extension header].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dong such that an extension header or label in MPLS is used for carrying identification information and is indicated by a series of sub-labels as in Kumar. Dong teaches appending a tag and reading the appended tag at the core router but does not expressly teach a second and first sub-label however it would have been obvious to one of ordinary skill in the art to use an extension header indicated by a first sub-label and a second sub-label to indicate a third sub-label as in Kumar who teaches appending extension headers in this way allow for solving problems with failures ¶0005, ¶0014
Dong teaches identifying a management tag in a received MPLS packet but does not expressly teach the three-level identification process as claimed, however the step of identifying a tag in a received packet at a network node can be substituted with conventional methods of identifying data fields within a [¶0057, first sub-label i.e. protected flag with label value 1]; obtaining, by the P device, a label value of the second sub-label when determining that the second sub-label is an extension-purpose label based on the label value of the first sub-label [¶0057 determining application label includes detecting second sub-label i.e. rerouting flag, is set to 1 based on detecting protected flag is 1]
 and identifying, by the P device, identification information based on a label value of the third sub-label when determining that the third sub-label carries an application identifier based on the label value of the second sub-label [¶0057 application label i.e. repair label accessed based on label values of protected flag and rerouting flag i.e. first two sub-labels, the third sub-label being the application label carrying the value of the VPN identifier label].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dong such that an extension header or label in MPLS is used for carrying identification information and is determined by obtaining a series of “sub-labels” as in Kumar. Dong teaches appending a tag and reading the appended tag at the core router but does not expressly teach a second and first sub-label however it would have been obvious to one of ordinary skill in the art to use a different method of obtaining this third sub-label being the tag of Dong by reading e.g. sub-labels indicating “label values” for accessing application labels as in Kumar. In other words, it would have been obvious to modify the method of obtaining the tag of Dong by reading a first and second sub-label that point to the third sub-label containing the tag, as in Kumar who teaches this allows for determining if a repair label is present in situations of rerouting based on failures ¶0052-57 to address issues with failures ¶0005.

Regarding claim 15, Dong teaches:
An apparatus for forwarding a packet, the apparatus being applied to a Provider (P) device [Figure 3 teaches core device of MPLS network], comprising: a non-transitory machine-readable storage medium storing machine-executable instructions; and a processor for executing the machine-[¶0025 core device Figure 1-2 being routers as known in the art] to receive a Multi-Protocol Label Switching (MPLS) packet with a private network application identifier carried in an extension label from a Provider Edge (PE) device [¶0037 receive MPLS packet from PE router, comprising management tag indicating specific service, ¶0024 management tag based on private network thus private network application identifier]; and identify a private network application to which the MPLS packet belongs based on the private network application identifier in the extension label [¶0037-39 identifies application].
Dong teaches application label but does not expressly teach an extension label however Kumar teaches an extension label [¶0038 VPN application label encapsulated in extension header 76 thus considered extension label, see also ¶0041-45, ¶0052 application labels “underlying” extension labels thus considered carried in extension label]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dong such that an extension header or label in MPLS is used for carrying identification information. Dong teaches appending a tag but does not expressly teach an extension header however it would have been obvious to one of ordinary skill in the art to use an extension header as in Kumar who teaches extension headers are commonly used in packet switching for conveying additional information such as backup information ¶0005, ¶0014

Regarding claim 18, Dong-Kumar teaches:
The apparatus according to claim 15, the extension label comprises: a third sub-label for carrying the private network application identifier [Dong, management tag is the third sub-label ¶0037-39], and when identifying the private network application based on the private network application identifier in the extension label, the processor is caused by the machine- executable instructions to: identify the private network application to which the MPLS packet belongs based on a label value of the third sub-label when determining that the third sub-label carries a private network application identifier [¶0037-39 Dong determines third sub-label is the management tag to identify service of private network application considered private network application identifier and considered identifying that the third sub-label carries i.e. indicates the management tag indicating the service].
[¶0050-57, rerouted flag 88 in Figure 7 considered second sub-label, this is used later for indicating repair label i.e. VPN label being the application label is to be used i.e. is carried, and ¶0041-45 this flag indicated by extension header], and a first sub-label for indicating that the second sub-label is an extension-purpose label [¶0054 protected flag 86’ Figure 7 considered a first sub-label indicating an extension label with backup information i.e. backup repair VPN application label and route information in extension label , see ¶0056-57 where protected flag is first checked to determine if extension label holds information for repair / backup routing, ¶0041-45 associated flag sets indicated in extension header].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dong such that an extension header or label in MPLS is used for carrying identification information and is indicated by a series of sub-labels as in Kumar. Dong teaches appending a tag and reading the appended tag at the core router but does not expressly teach a second and first sub-label however it would have been obvious to one of ordinary skill in the art to use an extension header indicated by a first sub-label and a second sub-label to indicate a third sub-label as in Kumar who teaches appending extension headers in this way allow for solving problems with failures ¶0005, ¶0014
Dong teaches identifying a management tag in a received MPLS packet but does not expressly teach the three-level identification process as claimed, however the step of identifying a tag in a received packet at a network node can be substituted with conventional methods of identifying data fields within a received MPLS packet based on “sub-labels” indicating extension header information as in Kumar who teaches identifying the private network application based on the private network application identifier in the extension label comprises: obtain a label value of the first sub-label [¶0057, first sub-label determined in a routing process identifying first sub-label i.e. protected flag with label value 1]; obtaining a label value of the second sub-label when determining that the second sub-label is an extension-purpose label based on the label value of the first sub-label [¶0057 determining application label includes detecting second sub-label i.e. rerouting flag, is set to 1 based on detecting protected flag is 1]
[¶0057 application label i.e. repair label accessed based on label values of protected flag and rerouting flag i.e. first two sub-labels, the third sub-label being the application label carrying the value of the VPN identifier label].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dong such that an extension header or label in MPLS is used for carrying identification information and is determined by obtaining a series of “sub-labels” as in Kumar. Dong teaches appending a tag and reading the appended tag at the core router but does not expressly teach a second and first sub-label however it would have been obvious to one of ordinary skill in the art to use a different method of obtaining this third sub-label being the tag of Dong by reading e.g. sub-labels indicating “label values” for accessing application labels as in Kumar. In other words, it would have been obvious to modify the method of obtaining the tag of Dong by reading a first and second sub-label that point to the third sub-label containing the tag, as in Kumar who teaches this allows for determining if a repair label is present in situations of rerouting based on failures ¶0052-57 to address issues with failures ¶0005.
Examiner’s Note
Examiner recommends including the definition of the sub-labels as e.g. Extended special purpose MPLS label for the second sub-label which indicates the third sub-label is the application identifier and incorporating this into the base claim as the prior art teaches “sub-labels” in broadest reasonable interpretation but no XL and ESPL.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150078379 A1 Figure 6A-6D ¶0060-69 teaches extension headers in packets in MPLS scenarios and identifying various “sub-labels” (as this term is not fully defined in the claims) to determine application identification information e.g. bit masks as a private network application identifier does not have a firm definition in the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY L VOGEL/             Examiner, Art Unit 2478